      Case 2:20-cv-06712-SVW-RAO Document 15 Filed 10/22/20 Page 1 of 1 Page ID #:41
                                                                                                   CLEAR FORM




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

Anthony Bouyer, an individual,                               CASE NUMBER:


                                                                              2:20-cv-06712-SVW-RAO

                        v.                   Plaintiff(s)

Cauchy Group LLC, a California limited liability
company; and Does 1 through 10, inclusive                                       NOTICE OF
                                                                              MEDIATION DATE
                                             Defendant(s).



YOU ARE HEREBY NOTIFIED THAT THE PANEL MEDIATOR HAS SCHEDULED A MEDIATION
IN THE ABOVE-CAPTIONED CASE

for November 18, 2020                         at 10:00           ✔   a.m. /     p.m.

LOCATION: United States Courthouse, 350 West 1st Street, 4th Floor, Los Angeles, CA 90012



 The mediation session must be completed and an ADR-03 Report must be filed on or before the
 Court-ordered completion date.


Continuances are not favored and can only be granted by the Mediator up to the Court-ordered completion
date. Absent extraordinary circumstances, parties cannot request a continuance within three (3) business
days of a scheduled mediation.



Dated: October 22, 2020                           Panel Mediator: Stephen M. Benardo, Esq.
                                                  Address:             15233 Ventura Boulevard, Suite 420
                                                                       Sherman Oaks, CA 91403


                                                  Phone:               (818) 788-2300




ADR–13 (01/12)                              NOTICE OF MEDIATION DATE                                   Page 1 of 1
